Name: 1999/819/Euratom: Commission Decision of 16 November 1999 concerning the accession to the 1994 Convention on Nuclear Safety by the European Atomic Energy Community (Euratom) (notified under document number C(1999) 3223)
 Type: Decision
 Subject Matter: international affairs;  European construction;  electrical and nuclear industries
 Date Published: 1999-12-11

 Avis juridique important|31999D08191999/819/Euratom: Commission Decision of 16 November 1999 concerning the accession to the 1994 Convention on Nuclear Safety by the European Atomic Energy Community (Euratom) (notified under document number C(1999) 3223) Official Journal L 318 , 11/12/1999 P. 0020 - 0020COMMISSION DECISIONof 16 November 1999concerning the accession to the 1994 Convention on Nuclear Safety by the European Atomic Energy Community (Euratom)(notified under document number C(1999) 3223)(1999/819/Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Atomic Energy Community and in particular the second paragraph of Article 101 thereof,Having regard to the Council Decision of 7 December 1998 approving the accession of the European Atomic Energy Community to the Convention on Nuclear Safety,Whereas all Member States are Contracting Parties to the Convention on Nuclear Safety;Whereas the European Atomic Energy Community should accede to the Convention on Nuclear Safety,HAS DECIDED AS FOLLOWS:Article 1Accession to the Convention on Nuclear Safety is hereby approved on behalf of the European Atomic Energy Community.The text of the Convention and the declaration by the European Atomic Energy Community according to the provisions of Article 30(4)(iii) of the Convention are attached to this Decision.Article 2The instruments of accession shall be deposited with the Director-General of the International Atomic Energy Agency, depositary of the Convention, the day following the adoption of this Decision.Done at Brussels, 16 November 1999.For the CommissionMargot WALLSTRÃ MMember of the Commission